            Case 5:20-cv-01037-PRW Document 9 Filed 12/02/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA


MARCUS DILLARD,                                  )
                                                 )
                Plaintiff,                       )
                                                 )
v.                                               )       Case No. CIV-20-01037-PRW
                                                 )
FTC OKLAHOMA CITY TRANSFER                       )
CENTER,                                          )
                                                 )
                Defendant.                       )


                                               ORDER

         On November 16, 2020, United States Magistrate Judge Amanda Maxfield Green

issued a Report and Recommendation (Dkt. 7) recommending dismissal of this action for

failure to pay the $400.00 filing fee and for failure to comply with this Court’s Order (Dkt.

4) directing him to cure such deficiency by no later than November 2, 2020. The Magistrate

Judge advised Plaintiff that he had a right to object to the Report and Recommendation

(Dkt. 7) by November 30, 2020, and that failure to make a timely objection would waive

any right to appellate review.

         On November 30, 2020, the Court Clerk’s Office filed Plaintiff’s Objection to

Dismissal (Dkt. 8). Plaintiff’s objection is dated November 20th, and the envelope is

postmarked November 23rd. 1 The sole basis for Plaintiff’s objection is that “[t]he $400.00




1
    Pl.’s Obj. to Dismissal (Dkt. 8) at 1–2.

                                                 1
                Case 5:20-cv-01037-PRW Document 9 Filed 12/02/20 Page 2 of 3




was mailed in to your Clerk[’]s Office . . . from [his] wife[,] Chamika Dillard” and

“should’ve [been] received” by now. 2

          The Court must now resolve Plaintiff’s objection by “mak[ing] a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 3 Only then may the Court “accept, reject

or modify the recommended disposition; receive further evidence; or return the matter to

the magistrate judge with instructions.” 4

          The Court has verified with the Court Clerk’s Office that it has received no check

associated with this case or with the Dillard name during the months of October,

November, and December. At this point, it has been twelve days since Plaintiff asserted

that the Court Clerk’s Office “should’ve received” his wife’s check. If the check was

mailed prior to November 20th, the Court agrees with Plaintiff that the Court Clerk should

have received it by now. Because there is no check, there is no basis for sustaining

Plaintiff’s objection or for rejecting the Magistrate Judge’s recommendation.

          Accordingly, upon de novo review, the Court:

          (1)      OVERRULES Plaintiff’s Objection to Dismissal (Dkt. 8);

          (2)      ADOPTS the Report and Recommendation (Dkt. 7) issued by the Magistrate
                   Judge on November 16, 2020; and

          (3)      DISMISSES WITHOUT PREJUDICE Plaintiff’s action for failure to
                   comply with the Magistrate Judge’s Order (Dkt. 4) either to pay the $400.00
                   filing fee or to submit an application to proceed in forma pauperis.

2
    Id. at 1.
3
    28 U.S.C. § 636(b)(1); see Fed. R. Civ. P. 72(b)(3).
4
    28 U.S.C. § 636(b)(1).

                                                 2
 Case 5:20-cv-01037-PRW Document 9 Filed 12/02/20 Page 3 of 3




IT IS SO ORDERED this 2nd day of December, 2020.




                               3
